Exhibit 10.16

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE CONDITIONS SET FORTH HEREIN.

FEDERAL TRUST CORPORATION

NOTE DUE 2010

US$20,000,000 PRINCIPAL AMOUNT

This Note is issued by Federal Trust Corporation, a corporation duly organized
and existing under the laws of the State of Florida (the “Issuer”) pursuant to a
Note Purchase Agreement dated as of March 31, 2009, between the Issuer, Federal
Trust Bank and The Hartford Financial Services Group, Inc. (the “Note Purchase
Agreement”).

For value received, the Issuer hereby promises to pay to The Hartford Financial
Services Group, Inc. or assigns (the “Holder”), the principal sum of Twenty
Million Dollars and no Cents (US$20,000,000) and all accrued interest thereon
(as specified in Condition 2 of the Terms and Conditions of this Note) on the
Maturity Date (as defined in Condition 1 of the Terms and Conditions of this
Note), unless accelerated pursuant to the terms of this Note.

The Terms and Conditions attached hereto and the statements set forth in the
legend, if any, set forth above form an integral part of this Note and by
acceptance hereof each holder of this Note agrees to be subject to and bound by
such Terms and Conditions and such legend.

This Note may be redeemed by the Issuer in accordance with Condition 8 hereof.

IN WITNESS WHEREOF the Issuer has caused this Note to be duly executed by manual
or facsimile signature.

Dated: March 31, 2009

 

FEDERAL TRUST CORPORATION By   LOGO [g67667g96x48.jpg]   Name:   Title:



--------------------------------------------------------------------------------

FEDERAL TRUST CORPORATION

TERMS AND CONDITIONS OF THE NOTE

1. Principal. The principal amount of this Note shall be due and payable on
March 31, 2010 (the “Maturity Date”).

2. Interest. Interest on this Note accrues from and including March 31, 2009
(the “Issuance Date”) to but not including the Maturity Date on the unpaid
principal amount hereof outstanding from time to time, until the principal
amount of this Note is paid in full, at a rate of interest per annum equal to
ten percent 10% computed on the basis of a 360 day year applied to actual days
elapsed from and including the Issuance Date to and including the date of
repayment. All accrued interest shall be due and payable in full on the Maturity
Date (unless accelerated pursuant to the terms of this Note).

3. Payments. The principal of and interest on this Note are payable in such coin
or currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. Any principal or interest that
is not paid when and as payment is due shall bear interest at the rate of
interest borne by the principal of this Note from the date due to the date of
payment thereof, but only to the extent that the payment of such interest shall
be lawful and enforceable.

4. Event of Default. Each of the following events constitutes an “Event of
Default” with respect to the Note:

(a) the Issuer fails to pay any interest or principal on the Note when due and
payable; or

(b) the entry of a decree or order by a court having competent jurisdiction
adjudging the Issuer as bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the Issuer under applicable law, or appointing a receiver,
liquidator, assignee, or sequestrator (or other similar official) of the Issuer
or of any substantial part of its property, or ordering the winding up or
liquidation of its affairs; or

(c) the institution by the Issuer of proceedings to be adjudicated as bankrupt
or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under applicable insolvency law, or
the consent by it to the filing of any such petition or to the appointment of a
receiver, liquidator, assignee, trustee or sequestrator (or similar official) of
the Issuer or of any substantial part of its property, respectively, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the taking of any action by the Issuer in furtherance of any such action; or

(d) the appointment of a conservator or receiver for Federal Trust Bank; or

 

1



--------------------------------------------------------------------------------

(e) the exercise by the Issuer of any right to terminate the Merger Agreement
(as defined in the Note Purchase Agreement); or

(f) the breach of (i) any representation and warranty made by the Issuer or FTB
in Article 4 of the Note Purchase Agreement or (ii) any covenant made by the
Issuer or FTB in the Note Purchase Agreement.

5. Remedies.

(a) If any Event of Default set forth in Conditions 4(a), 4(b), 4(c) or 4(d)
shall occur and be continuing with respect to the Note, all unpaid principal of
the Note, together with all accrued and unpaid interest thereon, shall
automatically become due and payable without any declaration or other act on the
part of the Holder. If any Event of Default set forth in Conditions 4(e) or 4(f)
shall occur and be continuing with respect to the Note, the Holder may elect
that all unpaid principal of the Note, together with all accrued and unpaid
interest thereon, shall become due and payable.

(b) If an Event of Default shall have occurred and be continuing with respect to
the Note, and the Note is due and payable or has been declared due and payable
and such declaration and its consequences have not been rescinded and annulled,
the Holder may, to the extent permitted by applicable law, exercise one or more
of the following rights, privileges and remedies:

(i) institute proceedings for the collection of all amounts then payable on the
Note, whether by declaration or otherwise, enforce any judgment obtained, and
collect from the Issuer monies adjudged due; and

(ii) exercise any other rights and remedies that may be available at law or in
equity.

6. Amendment. This Note may not be amended without the prior written consent of
the Holder.

7. Obligations Absolute. No reference herein to the Note Purchase Agreement and
no provision of this Note shall alter or impair the obligation of the Issuer
which is absolute and unconditional to the extent permitted by applicable law,
to pay the principal of, and interest on, this Note at the times, place and
rate, and in the coin or currency, herein prescribed.

8. Redemption. The Issuer, at its option, may redeem this Note in whole but not
in part at any time on three days’ prior written notice to the Holder as
provided in this Condition 8 at a redemption price equal to the unpaid principal
amount of this Note plus accrued and unpaid interest hereon to the date on which
this Note is redeemed (the “Redemption Date”). To exercise such option, the
Issuer shall deliver a notice of redemption to the Holder at least three days
prior to the Redemption Date specifying (i) the Redemption Date and (ii) that in
order to receive payment of the Redemption Price, the Holder must surrender this
Note to the Issuer or its designee specified in the redemption notice.

 

2



--------------------------------------------------------------------------------

Once notice of redemption is given, this Note shall become due and payable on
the Redemption Date. Upon the later of the Redemption Date and the date this
Note is surrendered for payment as specified in the Redemption Notice, the
principal amount of this Note shall be paid together with accrued and unpaid
interest hereon to the Redemption Date.

9. Governing Law. This Note shall be governed by and construed in accordance
with the law of the State of New York.

 

3